Filed 4/3/15

                          CERTIFIED FOR PUBLICATION


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                   DIVISION FOUR


COUNTY OF LOS ANGELES,                          B251811


       Plaintiff and Respondent,                (Los Angeles County
                                                Super. Ct. No. SJ3866)

       v.


WILLIAMSBURG NATIONAL
INSURANCE COMPANY,

       Defendant and Appellant.




        APPEAL from a judgment of the Superior Court of Los Angeles County, Lia
Martin, Judge. Reversed and remanded with instructions.
        E. Alan Nunez and Robert Tomlin White, for Defendant and Appellant.
        Office of the County Counsel, Ruben Baez, Jr., Assistant County Counsel, and
Brian T. Chu, Principal Deputy County Counsel, for Plaintiff and Respondent.
       Williamsburg National Insurance Company (Williamsburg) appeals from an order
denying its motion to extend the 185-day forfeiture period for a bail bond and from
summary judgment against Williamsburg on the forfeited bond. Williamsburg contends
that the court deprived it of due process and the statutory right to a hearing by denying
the motion without a hearing on the day it was filed. We agree that Williamsburg had a
statutory right to an oral hearing, and the court erred in depriving Williamsburg of that
right. We do not reach Williamsburg’s due process argument. We therefore reverse and
remand to the trial court with instructions to vacate summary judgment and hold an oral
hearing on Williamsburg’s motion.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On January 18, 2012, Williamsburg executed a $200,000 bail bond, which was
posted for the release of a criminal defendant. Following his release, the defendant was
scheduled to appear in court on July 20, 2012 for a trial readiness hearing. The
defendant failed to appear, and the court ordered the bond forfeited. On July 23, 2012,
the court clerk mailed a bail forfeiture notice to Williamsburg. Under the notice and
pursuant to Penal Code, section 1305,1 Williamsburg had 180 days, plus five days for
service by mail—until January 24, 2013—to surrender the defendant to custody or move
to set aside the forfeiture. This 185-day period is commonly referred to as the
exoneration period.
       Williamsburg filed a motion to extend the exoneration period on January 22, 2013.
On February 1, 2013, the court heard the motion and ordered the exoneration period
extended 169 days to Saturday, July 20, 2013.2
       On July 22, 2013—the first court day following July 20, 2013—Williamsburg
filed its second motion to extend the exoneration period.3 It noticed the motion to be


1
       All further statutory references are to the Penal Code unless otherwise stated.
2
       The court’s minute order entry states, “Bail bond motion is continued to 7/20/13 at
8:30 a.m. in department EA-N.” Both parties construe the order as granting an extension
of the exoneration period.

                                             2
heard on August 27, 2013. Williamsburg filed the supplemental declaration of
Investigator Ryan Smalls in support of its motion, in which Smalls described his
investigation into the defendant’s whereabouts. He stated that on July 7, 2013 he
received a request to locate and apprehend the defendant. Smalls explained that he was
being assisted by several fugitive recovery agencies, that surveillance had been
established at multiple residences and phone lines, and that a witness had seen defendant
in Sylmar during the weekend of July 13, 2013. Smalls stated that further investigation
was required, but he was confident that defendant was still in Los Angeles County.
       The court denied the motion without a hearing on July 22, 2013, the same day it
was filed. The court’s minute order states, “No good cause is set forth in the moving
papers filed this date.” On August 9, 2013, the court entered summary judgment on the
forfeited bond. Williamsburg calendared a motion to reconsider its motion to extend the
exoneration period on August 13, 2013, but it later took the motion off calendar without
explanation.
       Williamsburg timely appealed.
                                       DISCUSSION
I.     STANDARD OF REVIEW
       The trial court’s ruling on a motion for extension of time under section 1305.4 is
generally reviewed for abuse of discretion. (County of Los Angeles v. Fairmont Specialty
Group (2008) 164 Cal.App.4th 1018, 1028.) “However, where, as here, we review the
trial court’s interpretation of a statute on uncontested facts, the issue concerns a pure
question of law and is subject to de novo review. [Citations.]” (County of Los Angeles v.
Fairmont Specialty Group (2009) 173 Cal.App.4th 146, 151.)
II.    THE STATUTORY SCHEME
       The term “bail” refers “to the undertaking by the surety into whose custody the
defendant is placed that he will produce the defendant in court at a stated time and place.

3
       Even though the extended exoneration period expired on Saturday, July 20, 2013,
the parties agree that Williamsburg was entitled to file its motion on the next court day,
Monday, July 22, 2013. (Code Civ. Proc., § 12a.)

                                              3
[Citations.] The popular meaning of ‘bail’ is simply that it is ‘[t]he security given for the
due appearance of a prisoner in order to obtain his release from imprisonment.’
[Citation.]” (Sawyer v. Barbour (1956) 142 Cal.App.2d 827, 833, overruled on another
point in McDermott v. Superior Court (1972) 6 Cal.3d 693, 697.) The purpose of bail is
to assure the defendant’s attendance in court when his presence is required and his
obedience to court orders and judgments. (In re Underwood (1973) 9 Cal.3d 345, 348;
People v. American Surety Ins. Co. (1999) 75 Cal.App.4th 719, 725 (American Surety).)
“It does not have as a goal revenue for the state or punishment to the surety. [Citations.]”
(American Surety, supra, 75 Cal.App.4th at p. 725.) The surety forfeits bail when it does
not meet its obligation of producing the defendant at specified court proceedings.
(See § 1305, subd. (a).)
       “The statutory scheme governing bail forfeitures is found in Penal Code section
1305 et seq. These provisions must be carefully followed by the trial court, or its acts
will be considered without or in excess of its jurisdiction. [Citation.] Our task when
interpreting the statutes is to ascertain the Legislature’s intent; we are mindful that ‘“[t]he
law traditionally disfavors forfeitures,”’ and the provisions “‘must be strictly construed in
favor of the surety . . . .”’ (County of Los Angeles v. Surety Ins. Co. (1984) 162
Cal.App.3d 58, 62.)” (People v. Aegis Security Ins. Co. (2005) 130 Cal.App.4th 1071,
1074.) Thus, the Penal Code sections governing forfeiture of bail bonds must be strictly
construed in favor of the surety to avoid the harsh results of a forfeiture. (Ibid.)
       “Section 1305, subdivision (a) requires the trial court to declare a forfeiture of bail
if a defendant fails to appear at specified court proceedings without a satisfactory excuse.
Where, as here, the amount of the bond exceeds $400, the clerk of the court is required to
mail notice of the forfeiture to the bail agent within 30 days of the forfeiture. (§ 1305,
subd. (b).)” (People v. Granite State Ins. Co. (2003) 114 Cal.App.4th 758, 762 (Granite
State).) The surety has 185 days after service of the notice to move to vacate the




                                               4
forfeiture (the exoneration period).4 (§ 1305(b); Granite State, supra, 114 Cal.App.4th at
p. 762.)
       However, because the law disfavors forfeitures, a surety or other interested party
may move the court to extend the exoneration period up to an additional 180 days under
section 1305.4. (People v. Accredited Surety and Casualty Company, Inc. (2013) 220
Cal.App.4th 1137, 1147-1148 (Accredited Surety); People v. Taylor Billingslea Bail
Bonds (1999) 74 Cal.App.4th 1193, 1199 (Taylor Billingslea).) “The ‘extension is not
automatic. [The surety] has to earn any additional time by a showing of good cause.
That means an explanation of what efforts [it] made to locate [the defendant] during the
initial 180 days, and why such efforts were unsuccessful.’ [Citation.]” (People v. Ranger
Ins. Co. (2007) 150 Cal.App.4th 638, 644.)
       If the forfeiture has not been vacated by the end of the exoneration period, section
1306, subdivision (a) authorizes the court to enter summary judgment against the surety
in the amount of the bond plus costs. The statute does not provide the surety with any
further notice or opportunity to be heard before the court enters summary judgment. The
court must enter summary judgment within 90 days of expiration of the exoneration
period, or the bail is exonerated.5 (§ 1306, subd. (c).)


4
        Forfeiture may be vacated under a number of circumstances. For instance, the
court must, on its own motion, direct forfeiture to be vacated and the bond exonerated
where one of the following conditions is met within the exoneration period: the defendant
appears in court, the defendant is arrested in the underlying case, or the court is satisfied
that the defendant is deceased or otherwise permanently unable to appear in court due to
illness, insanity, or detention. (§ 1305, subds. (c) & (d).) If the court does not act on its
own motion, the surety may move to vacate forfeiture within the exoneration period.
(§1305, subd. (j).)
5
        Summary judgment becomes final 60 days after the clerk mails notice. (§ 1308,
subd. (b); Cal. Rules of Court, rule 8.104(a)(1)(A); see also People v. American
Contractors Indem. Co. (2004) 33 Cal.4th 653, 659, fn. 5 (American Contractors).) The
prosecuting agency must demand payment within 30 days after judgment becomes final,
and if the surety does not pay within 20 days of demand, the court must enforce the
judgment in the manner provided for enforcement of money judgments generally. (§
1306, subds. (d) & (e).)

                                              5
       Here, the court clerk mailed notice of forfeiture to Williamsburg on July 23, 2012.
It had 185 days to either move to vacate the bond or move to extend the exoneration
period. Williamsburg filed a motion to extend the exoneration period 183 days later, on
January 22, 2013. The court heard the motion on February 1, 2013, and granted an
extension of 169 days to Saturday, July 20, 2013.6 Because Williamsburg could only
obtain a maximum extension of 180 days (Accredited Surety, supra, 220 Cal.App.4th at
pp. 1147-1148; Taylor Billingslea, supra, 74 Cal.App.4th at p. 1199), its second motion
to extend, filed on July 22, 2013, could have extended the period for no more than nine
days.7 The court denied the motion without a hearing.8 It then entered summary
judgment within the 90-day period prescribed by section 1306, subdivision (c).

6
       Pursuant to section 1305, subdivision (j), such a motion must be filed within the
exoneration period but can be heard up to 30 days after expiration of the exoneration
period, and beyond that date upon a showing of good cause.
7
        County contends that Williamsburg only could have extended the exoneration
period by one day. At oral argument, County argued that language in Taylor Billingslea,
supra, 74 Cal.App.4th at p. 1199 requires that we count a section 1305.4 extension from
the expiration of the initial 185-day exoneration period rather than from the date the court
grants the extension. County further argued that Taylor Billingslea undercut the 1999
amendment to section 1305.4, which permitted courts to hear and decide motions to
extend after expiration of the exoneration period. If this contention is accepted, 179 days
would have passed by July 22, 2013 (January 24, 2013 to July 22, 2013). Thus,
Williamsburg only could have obtained a one day extension to July 23, 2013.
        We disagree with this argument, which strains credulity. Taylor Billingslea was
decided before the California legislature enacted the 1999 amendment. We fail to see
how a case decided before a statutory amendment became effective can provide any
guidance on its interpretation.
        We are bound by the language of section 1305.4, which states that the court may
order the exoneration “period extended to a time not exceeding 180 days from its order.”
This plain text clearly states that any extension runs from the date the court issues an
order granting an extension. (See American Contractors, supra, 33 Cal.4th 653, 658
[“The trial court may . . . extend the period by no more than 180 days from the date the
trial court orders the extension, provided that the surety files its motion before the
original 185–day appearance period expires and demonstrates good cause for the
extension. [Citations.]”]. Emphasis added.)
        Here, the court ordered Williamsburg’s original exoneration period extended on
February 1, 2013. We count Williamsburg’s extension from that date. On July 22, 2013,

                                             6
III.   THE STATUTORY RIGHT TO A HEARING
       Williamsburg contends that sections 1305.4 and 1305, subdivision (j) establish the
statutory right to a hearing, and that the court erred in denying its July 22, 2013 motion to
extend the exoneration period without one. We agree.9
       Section 1305.4 states: “. . . The court, upon a hearing and a showing of good
cause, may order the [185-day] period extended to a time not exceeding 180 days from its
order. A motion may be filed and calendared as provided in subdivision (j) of Section
1305. In addition to any other notice required by law, the moving party shall give the
prosecuting agency a written notice at least 10 court days before a hearing held pursuant
to this section as a condition precedent to granting the motion.”
       Section 1305, subdivision (j), referenced in section 1305.4, states: “A motion filed
in a timely manner within the 180-day period may be heard within 30 days of the
expiration of the 180-day period. The court may extend the 30-day period upon a
showing of good cause. The motion may be made by the surety insurer, the bail agent,
the surety, or the depositor of money or property, any of whom may appear in person
through an attorney.”



the date Williamsburg filed its motion, 171 days had passed. Thus, the court could have
extended the period for nine more days.
8
       County argues that the motion was defective because Williamsburg noticed it for
August 27, 2013, a date by which the court would have lost jurisdiction to hear it.
Because section 1305, subdivision (j) provides that the motion may be heard within 30
days of the expiration of the exoneration period, and August 27 was 36 days after the
expiration of the period, County maintains that the court would not have had authority to
hear the motion. However, because Williamsburg either could have sought an extension
of the 30-day period or sought to advance and recalendar the hearing (§ 1305, subd. (j);
People v. Aegis Sec. Ins. Co., supra, 130 Cal.App.4th at p. 1075, fn. 3), the motion was
valid at the time it was denied.
9
       At oral argument, County for the first time argued that there is no statutory right to
a hearing under section 1305.4 unless the surety’s written submissions make a prima
facie showing of good cause. Because there is nothing in the statute or case law that
supports this argument, we reject it.

                                              7
         “The general principles that guide interpretation of a statutory scheme are well
established. When assigned the task of statutory interpretation, we are generally guided
by the express words of the statute. ‘“Our function is to ascertain the intent of the
Legislature so as to effectuate the purpose of the law. [Citation.] To ascertain such
intent, courts turn first to the words of the statute itself [citation], and seek to give the
words employed by the Legislature their usual and ordinary meaning. [Citation.] When
interpreting statutory language, we may neither insert language which has been omitted
nor ignore language which has been inserted. (Code Civ. Proc., § 1858.) The language
must be construed in the context of the statutory framework as a whole, keeping in mind
the policies and purposes of the statute [citation], and where possible the language should
be read so as to conform to the spirit of the enactment. [Citation.]”’ [Citations.]”
(Taylor Billingslea, supra, 74 Cal.App.4th at p. 1198.)
         Here, section 1305.4 states that the court, “upon a hearing and showing of good
cause,” may order the exoneration period extended, and that the prosecuting agency must
be given notice at least 10 court days “before a hearing held pursuant to this section.”
(§ 1305.4, emphases added.) Section 1305.4 incorporates subdivision (j) of section 1305,
which states that a motion filed in a timely manner “may be heard within 30 days” of the
expiration of the exoneration period. (§ 1305, subd. (j), emphasis added.) These
references to “a hearing” and being “heard” are not dispositive of the right to an oral
hearing. “California courts have concluded that use of the terms ‘heard’ or ‘hearing’
does not require an opportunity for an oral presentation, unless the context or other
language indicates a contrary intent.” (Lewis v. Superior Court (1999) 19 Cal.4th 1232,
1247.)
         However, the statutes also state that “a motion may be filed and calendared,” that
notice must be given to the prosecuting agency “before a hearing held pursuant to this
section,” and that the moving party “may appear in person or through an attorney.”
(§§ 1305.4; 1305, subd. (j), emphases added.) In Brannon v. Superior Court (2004) 114
Cal.App.4th 1203, 1208 (Brannon), the court found that similar references in Code of
Civil Procedure section 437c, subdivisions (a) and (b) “to a ‘time appointed for hearing’


                                                8
and ‘date of hearing’ . . . show the Legislature contemplated an oral hearing date would
be part of the mandatory summary judgment procedures.” We likewise conclude that the
references to “calendared,” a “hearing held,” and “appear” suggest an appearance at a
calendared oral hearing. When read in this context, the references to “a hearing” in
section 1305.4 “are to the narrow meaning of the word ‘hearing,’ e.g., an ‘oral’
proceeding.” (Brannon, supra, 114 Cal.App.4th at p. 1208.) Thus, in light of the express
statutory language, we conclude that the Legislature intended the court to schedule an
oral hearing at which time the parties would have a right to appear and argue their case
for or against an extension of the exoneration period.10
       We next consider the statutory context. “The statutory scheme applicable to
summary judgment on bail bonds specifies time limitations that are mandatory and
jurisdictional. [Citation.]” (People v. Indiana Lumbermens Mutual Insurance Company)
(2014) 226 Cal.App.4th 1, 9.) After the exoneration period expires—and no timely filed
motion to vacate forfeiture or extend the exoneration period is pending—the court lacks
jurisdiction to do anything but enter summary judgment. (§ 1306, subd. (a); People v.
Topa Ins. Co. (1995) 32 Cal.App.4th 296, 300–301.) The court must then enter summary
judgment within 90 days. (§ 1306, subd. (c).) As a practical matter, when a court denies
a section 1305.4 motion and the exoneration period expires, the denial triggers an
essentially automatic process resulting in summary judgment. Thus, a hearing pursuant
to its section 1305.4 motion is often a surety’s only opportunity to be heard before entry
of summary judgment. We conclude that an oral hearing is required in this context.



10
        The County contends that Williamsburg was not entitled to an oral hearing based
on Wilburn v. Oakland Hospital (1989) 213 Cal.App.3d 1107, 1111 (Wilburn), which
states that “[t]he decision to listen to oral argument on a motion is within the discretion of
the court, and the court may decide a motion solely on the basis of the supporting
affidavits.” Wilburn does not apply in the bond forfeiture context, where the statute
requires a hearing. There, the court dismissed the complaint for failure to amend without
a hearing. (Id. at p. 1109-1111.) Code of Civil Procedure section 581, subdivision (f)(2),
which governs such dismissals, gives the court discretion to entertain oral argument or to
decide the motion on the papers.

                                              9
       Finally, it is well accepted that the statutes that govern forfeiture of bail bonds
must be strictly construed in favor of the surety because of the traditional abhorrence of
forfeitures. (People v. Harco Nat. Ins. Co. (2005) 135 Cal.App.4th 931, 934; People v.
Aegis Sec. Ins. Co., supra, 130 Cal.App.4th at p. 1074.) The finding that sections 1305.4
and 1305, subdivision (j) create a right to hearing complies with this requirement of strict
construction.11
IV.    DUE PROCESS
       Williamsburg also contends that the court’s denial of its section 1305.4 motion
without an oral hearing violated due process. We decline to address this argument
because “‘we do not reach constitutional questions unless absolutely required to do so to
dispose of the matter before us.’ [Citations.] As the United States Supreme Court
reiterated, ‘[a] fundamental and longstanding principle of judicial restraint requires that
courts avoid reaching constitutional questions in advance of the necessity of deciding
them.’ (Lyng v. Northwest Indian Cemetery Prot. Assn. (1988) 485 U.S. 439, 445 [].)
Applying that principle, the high court observed that if statutory relief had been adequate
in the case before it, ‘a constitutional decision would have been unnecessary and
therefore inappropriate.’ (Id. at p. 446 [].)” (Santa Clara County Local Transportation
Authority v. Guardino (1995) 11 Cal.4th 220, 230-31.) Here, we have concluded that
section 1305.4 provides Williamsburg with the right to oral argument. Therefore, we do
not reach the question of whether due process independently provides Williamsburg with
the same right.12


11
       We reject County’s contention that Williamsburg waived its right to challenge the
court’s order by calendaring a motion for reconsideration and then requesting that the
motion be taken off calendar. A motion for reconsideration under Code of Civil
Procedure section 1008 is not mandatory and contains strict requirements that may not
have been met here. Further, we are not aware of any authority, and County presents us
with none, that supports the theory that a party waives the right to appeal by taking a
motion for reconsideration off calendar.
12
       At oral argument, the parties agreed that we need not reach due process if the
appeal could be resolved on statutory grounds.

                                              10
V.     PREJUDICE
       County contends that Williamsburg has not met its burden to affirmatively
demonstrate prejudicial error. We are not persuaded.
       “‘A judgment may not be reversed on appeal, . . . unless “after an examination of
the entire cause, including the evidence,” it appears the error caused a “miscarriage of
justice.” (Cal. Const., art. VI, § 13.) When the error is one of state law only, it generally
does not warrant reversal unless there is a reasonable probability that in the absence of
the error, a result more favorable to the appealing party would have been reached.
[Citation.]’ [Citation.]” (Kelly v. New West Federal Savings (1996) 49 Cal.App.4th 659,
677.) The appellant generally has the burden to demonstrate prejudicial error. (Citizens
for Open Government v. City of Lodi (2012) 205 Cal.App.4th 296, 307.)
       However, “‘[w]here the court activities violate a strict statutory command
designed for the surety’s protection,’ prejudice need not be shown. (People v. Resolute
Ins. Co. (1975) 50 Cal.App.3d 433, 437 []; People v. Wilshire Ins. Co. [(1975) 46
Cal.App.3d 216,] 220 [].)” (County of Madera v. Ranger Ins. Co. (1991) 230 Cal.App.3d
271, 279.) Accordingly, we conclude that Williamsburg need not show prejudice
because the court violated a statute designed for a surety’s protection.




                                             11
                                    DISPOSITION
      We reverse and remand to the trial court. We order the trial court to vacate
summary judgment and to strike its July 22, 2013 order denying Williamsburg’s section
1305.4 motion.13 We instruct the court to hold an oral hearing on Williamsburg’s section
1305.4 motion.14 Williamsburg is awarded its costs on appeal.
                         CERTIFIED FOR PUBLICATION




                                     COLLINS, J.


We concur:




WILLHITE, Acting P. J.




MANELLA, J.




13
      We express no opinion on the merits of the court’s order denying Williamsburg’s
motion.
14
       At the hearing, the court shall evaluate Williamsburg’s motion under the good
cause standards of section 1305.4. If the court grants the motion, it shall order the
exoneration period extended a maximum of nine days from the date of the court’s order.
(§ 1305.4.) If the court denies the motion, the exoneration period shall be deemed to
have expired on the date of the court’s order.

                                           12